Citation Nr: 0810938	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  04-07 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
actinic keratosis, and if so, whether the claim should be 
granted. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for skin 
cancer, and if so, whether the claim should be granted. 

3.  Entitlement to service connection for an 8th cranial 
nerve disability.

4.  Entitlement to service connection for reflex sympathetic 
dystrophy.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine, and if so, 
whether the claim should be granted.  

6.  Entitlement to service connection for residuals of 
radiation exposure, to include dental disability, peripheral 
neuropathy, Crohn's disease, cataracts, coronary artery 
disease, chronic obstructive pulmonary disease (COPD), gall 
bladder disease, and chronic peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in February 
2008.  A transcript of the hearing is associated with the 
claims files.

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in March 2008.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

The issues of entitlement to service connection for claimed 
residuals of radiation exposure, to include dental 
disability, peripheral neuropathy, skin cancer, Crohn's 
disease, cataracts, coronary artery disease, COPD, gall 
bladder disease, and peptic ulcer disease, as well as the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine, and if so, 
whether the claim should be granted, are addressed in the 
REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  In an unappealed September 1994 rating decision, the RO 
denied service connection for skin cancer. 

2.  The evidence associated with the claims files subsequent 
to the September 1994 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim; is neither cumulative nor redundant of evidence 
already of record; and raises a reasonable possibility of 
substantiating the claim.

3.  In an unappealed April 2001 rating decision, the RO 
denied service connection for actinic keratosis. 

4.  The evidence associated with the claims files subsequent 
to the April 2001 rating decision does not raise a reasonable 
possibility of substantiating the claim.

5.  The veteran currently has no disability of the 8th 
cranial nerve.

6.  The veteran does not currently have reflex sympathetic 
dystrophy.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for skin cancer.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

2  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for actinic 
keratosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  An 8th cranial nerve disorder was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

4.  Reflex sympathetic dystrophy was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for an 8th cranial 
nerve disorder and reflex sympathetic dystrophy.  He is also 
seeking to reopen claims of entitlement to service connection 
for skin cancer and actinic keratosis.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the service connection claims for an 8th 
cranial nerve condition and reflex sympathetic dystrophy, the 
record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in January 2003, prior to its initial adjudication of 
the claims.  Although the originating agency did not 
specifically request the veteran to submit all pertinent 
evidence in his possession until a subsequent letter sent in 
May 2005, it did inform him in the original letter of the 
evidence that would be pertinent and request him to submit 
such evidence or provide VA with the information and any 
authorization necessary for VA to obtain the evidence on the 
his behalf.  Therefore, the Board believes that the veteran 
was on notice of the fact that he should submit any pertinent 
evidence in his possession. 

Although the veteran was not provided notice of the type of 
evidence necessary to establish a disability ratings and 
effective dates until January 2008, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that service connection is not warranted for an 8th cranial 
nerve disability or reflex sympathetic dystrophy.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claims was no more than harmless error.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, with respect to the actinic keratosis claim, 
the notice letter provided to the appellant in May 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Although notice that complies with the Kent provisions has 
not been provided with respect to the claim of entitlement to 
service connection for skin cancer, as that claim is being 
reopened, the Board finds that the veteran has not been 
prejudiced by any notice error.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate these claims.  The Board is also unaware of 
any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.  

Legal Criteria

General Provisions

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  




New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999).


Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

New and Material Evidence

The Board notes that service connection was denied for skin 
disorders in an April 1985 Board decision.  However, the 
disorders addressed in that decision and in the appealed RO 
rating decision included folliculitis and a pilonidal cyst.  
The first decision that addressed actinic karatosis was in 
April 2001.  Entitlement to service connection for skin 
cancer has, at times, been treated interchangeably with the 
actinic karatosis claim.  Skin cancer was specifically 
addressed in final rating decisions in September 1994 and 
April 2001.  Both skin conditions were claimed as resulting 
from radiation exposure, and both were denied due to the lack 
of evidence establishing such in-service exposure.  

Since the April 2001 decision, the evidence received includes 
a VA medical opinion dated in April 2004 linking skin cancer 
to radiation exposure in the service.  

In addition, the evidence received since the April 2001 
decision also includes additional testimony from the veteran 
pertaining to his in-service exposure to radiation, and 
statements from fellow servicemen that corroborate his 
statements.  For the purpose of establishing whether new and 
material evidence has been submitted, the truthfulness of 
evidence is presumed, unless the evidence is inherently 
incredible or consists of statements which are beyond the 
competence of the person(s) making them.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 
(1993).

The additional evidence concerning the veteran's exposure to 
radiation in service and the medical evidence linking the 
veteran's skin cancer to radiation exposure is clearly new 
and material.  Accordingly, reopening of the skin cancer 
claim is in order.

Actinic keratosis is not among the diseases listed as 
radiogenic under 38 C.F.R. § 3.311, and no medical or 
scientific evidence linking this disorder to service has been 
received since the April 2001 decision.  Therefore, the 
evidence added to the record since the April 2001 decision is 
not sufficient to raise a reasonable possibility of 
substantiating that claim.  Accordingly, none of the evidence 
added to the record since the April 2001 decision is material 
to this claim, and reopening of this claim is not in order.  

Service Connection

The medical evidence of record does not establish a diagnosis 
of an 8th cranial nerve disorder or reflex sympathetic 
dystrophy.  Although a VA treatment record dated in January 
2002 indicates that surgery conducted for neck cancer 
"possibly" injured a nerve to the left ear, no diagnosis was 
in fact included in the report.  The reference is therefore 
considered inconclusive.  The Board further notes that 
service connection is not in effect for neck cancer.  

Similarly, there is no diagnosis of reflex sympathetic 
dystrophy.  A letter dated in March 1996 from a private 
physician D.N., M.D. states that the veteran's wife brought 
in information on reflex sympathetic dystrophy from the RSD 
Society.  D.N. commented that, "I don not believe that he has 
RSD."  Although the veteran and his spouse are competent to 
describe the veteran's symptoms, as laypersons, without 
medical training, they are not qualified to render a 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is now well-settled that in order to be considered for 
service connection, a claimant must have a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  Symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board therefore finds that in the absence of a competent 
diagnosis of an 8th cranial nerve disorder or reflex 
sympathetic dystrophy, service connection is not in order.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  


ORDER

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for actinic 
keratosis is denied. 

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for skin 
cancer is granted. 

Entitlement to service connection for 8th cranial nerve 
disability is denied.

Entitlement to service connection for reflex sympathetic 
dystrophy is denied.  


REMAND

The Board notes that skin cancer is recognized as a 
radiogenic disease under 38 C.F.R. § 3.311, which provides 
criteria for developing claims for service connection for 
radiogenic diseases but does not provide a presumption of 
service connection.  

Although none of the veteran's other claimed disabilities are 
among the listed radiogenic diseases in 38 C.F.R. § 3.311, a 
disorder will be considered under the provisions of that 
section if the claimant has submitted or cited competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  

In this case, an April 2004 VA medical opinion indicates that 
peripheral neuropathy, Crohn's disease and cataracts may be 
associated with exposure to ionizing radiation.  In a 
November 1998 opinion, a private physician, J.M.R., Jr., 
M.D., concluded that it is "highly probable" that coronary 
artery disease, COPD, gall bladder disease, peptic ulcer 
disease, gum bleeding and tooth loss are a direct result of 
atomic radiation poisoning while the veteran was in the 
military service.  Therefore, the Board finds that those 
claims must be developed under the provisions of 38 C.F.R. § 
3.311 as well.  Although J.M.R. also mentioned calcium 
deposits and muscle spasms, these are symptoms and not 
diagnoses, and therefore cannot be service connected.  See 
Sanchez-Benitez, 259 F.3d 1356 [symptoms alone, without a 
finding of an underlying disorder, cannot be service-
connected].

As the threshold requirements for consideration under 38 
C.F.R. § 3.311 are met, an assessment as to the size and 
nature of the radiation dose must be made.  38 C.F.R. § 
3.311(a)(1).  The claims should be referred to the 
Undersecretary for Health for preparation of a dose estimate.  
See 38 C.F.R. § 3.311(b)(1)(iii).

While it appears that some development specified under 
38 C.F.R. § 3.311 has been accomplished in this case, 
including obtaining a statement from the Defense Threat 
Reduction Agency that it could find no record of the 
veteran's participation in Operation Upshot-Knothole, a dose 
estimate has not been obtained from the VA Undersecretary for 
Health based on the veteran's account of having worked on 
vehicles that were exposed to ionizing radiation.  

In addition, the Board notes that while notice compliant with 
the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006) was provided for the veteran's actinic keratosis 
claim, it has not been provided with respect to the back 
claim.  The Board points out that although the RO adjudicated 
the claim on the merits, the Board must first examine whether 
the evidence warrants reopening the claim.  This is 
significant to the Board because the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board does not have jurisdiction to review the claim on 
a de novo basis in the absence of a finding that new and 
material evidence has been submitted].  Before the Board can 
address this issue, proper notice must be sent to the 
veteran.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of a 
low back disorder, peripheral neuropathy, 
skin cancer, Crohn's disease, cataracts, 
coronary artery disease, COPD, gall 
bladder disease, and peptic ulcer disease, 
since his discharge from service, or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  

The notice with respect to the low back 
disorder should comply with the Court's 
decision in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), and should inform the 
veteran of the unique character of the 
evidence that must be presented.  Such 
notice should address the bases for the 
denial in the prior decision and describes 
what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  The RO or the AMC should obtain an 
opinion from the VA Undersecretary for 
Health, as specified in 38 C.F.R. 
§ 3.311(a)(1).  For purposes of this 
opinion, it should be presumed that, 
although the veteran did not directly 
participate in Operation Upshot-Knothole, 
he came into direct contact with vehicles 
that were used during that operation, and 
that were directly exposed to ionizing 
radiation.  For details concerning the 
circumstances of the veteran's alleged 
radiation exposure, the VA Undersecretary 
for Health should review the transcript of 
the veteran's February 2008 Board hearing.

4.  The case should then be referred to 
the Under Secretary for Benefits for 
further consideration and an opinion in 
accordance with 38 C.F.R. § 3.311 (c) with 
respect to each of the remanded claims.   

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


